         Case 1:18-cv-08650-RA-SDA Document 30 Filed 09/27/19 Page 1 of 2

                  Michael Faillace & Associates, P.C.
                                          Employment and Litigation Attorneys

60 E. 42nd Street, Suite 4510                                                            Telephone: (212) 317-1200
New York, New York 10165                                                                  Facsimile: (212) 317-1620
_________

jandrophy@faillacelaw.com

                                              September 27, 2019

VIA ECF

Hon. Stewart Aaron
United States District Court
Southern District of New York
New York, NY 10007

                                    Re:       Carlos Alvarado, et al. v. New Rams Deli Plus Inc. et al
                                              Index No. 18-cv-8650 (RA) (SDA)

Dear Judge Aaron:

         We represent Plaintiffs Juan Carlos Alvarado and Alberto Tetlamatzi in the above-

referenced matter. We submit this status report jointly with Defendants, pursuant to the Court’s

September 10, 2019 order. As set out below we respectfully request an extension of the deadline

to complete discovery.

         The parties have engaged in paper discovery. They initially exchanged documents in

connection with informal disclosures, and Plaintiff has responded to interrogatories and

document requests served by Defendants. The parties do not have any current or anticipated

discovery disputes.

         The parties do respectfully request an extension of the deadline to complete depositions

and all fact discovery, from November 4, 2019 to December 2, 2019. This request is a result of

counsels’ respective scheduled over the next month, which would present significant difficulties

in scheduling depositions before November 4, 2019. This is the first request for an extension of

the discovery deadline.

         We thank the Court for its attention to this matter.


                           Certified as a minority-owned business in the State of New York
      Case 1:18-cv-08650-RA-SDA Document 30 Filed 09/27/19 Page 2 of 2
September 27, 2019
Page 2




                             Respectfully Submitted,

                             /s/ Joshua S. Androphy
                             Joshua S. Androphy
